DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “sliver” should be “silver”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100201909 A1 (JUNG; Won-Cheol et al.) 


    PNG
    media_image1.png
    441
    508
    media_image1.png
    Greyscale

Per claims 1, Jung teaches display panel comprising: a quantum dot color filter layer configured to convert a color of light emitted from a light source [see quantum dot filter 230 and paragraph 0053]; a common electrode spaced apart from the quantum dot color filter layer [270]; and a film polarizer arranged between the quantum dot color filter layer and the common electrode [255], and configured to be laminated with the quantum dot color filter after being laminated with the common electrode [see paragraph 0058, the polarizer is disposed on the upper surface of the insulating layer].
Jung lacks an explicit teaching the polarizer is laminated to the quantum dot layer and the common electrode. However, it was common knowledge to laminate opposing cell films in order to ensure the layers remain attached and increase cell longevity.   Therefore, prior to the effective 
Per claim 8, Jung teaches a method of manufacturing a display panel comprising: manufacturing a common electrode by coating the common electrode with a transparent electrode film; coating an upper surface of the common electrode with an alignment layer; laminating a film polarizer to a lower surface of the common electrode; and laminating a quantum dot color filter layer converting a color of light emitted from a light source, to a lower surface of the film polarizer [see the rejection of claim 1 above, the manufacturing process is merely a recitation of the structural limitations of claim and inherent to the structure].  
Per claims 2 and 9, Jung teaches the display panel according to claim 1, wherein the common electrode is coated with at least one of silver nanowires and graphene [see paragraph 0089, metal wire 60a is formed from silver].  
Per claims 3 and 10, Jung teaches the display panel according to claim 1, wherein the common electrode is formed of a transparent electrode material, selected from at least one of Indium Tin Oxide (ITO) and Indium Zinc Oxide (IZO) [see paragraph 0064].  
Per claim 4, Jung teaches the display panel according to claim 1, further comprising: an alignment layer coated on the common electrode [21].  
Per claim 11, Jung teaches the method according to claim 8, wherein the lamination of the quantum dot color filter layer comprises laminating the quantum dot color filter layer to the lower surface of the film polarizer after laminating a transparent front substrate to a lower surface of the quantum dot color filter layer [see substrate 210].  Regarding the lamination process and the direction the lower and upper surface direction, Jung lacks an explicit teaching the polarizer is laminated to the quantum dot layer and the common electrode including the 
Also, the upper and lower surfaces inherently interchangeable as cell merely need to be flip to change the from the upper surface to the lower surface.  
Per claim 12, Jung teaches the method according to claim 8, further comprising: manufacturing a lower substrate on which a rear alignment layer, a rear electrode and a rear substrate are sequentially arranged [see 10,11 and 191].  
Per claim 13, Jung teaches the method according to claim 12, further comprising: a liquid crystal between the alignment layer and the rear alignment layer [3].  However, Jung lacks an injection step.  However, it was common knowledge to inject liquid crystal between the substrates in order to simplify the manufacturing steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 14, Jung teaches the method according to claim 13, further comprising: laminating a polarizing film layer to a lower surface of the rear substrate [12].  Regarding the lamination step, it was common knowledge to laminate opposing cell films in order to ensure the layers remain attached and increase cell longevity.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 15, a back light unit having a light source [40]; a quantum dot color filter layer arranged in front of the back light unit to convert a color of light emitted from the light source [200 is arrange at the light output side of the light source 200 and in front of the viewer]; a common electrode spaced apart from the quantum dot color filter layer [270]; and a film polarizer arranged between the quantum dot color filter layer and the common electrode [255]   [see figure 7].   Jung lacks an explicit teaching the polarizer is laminated to the quantum dot layer and the common electrode. However, it was common knowledge to laminate opposing cell films in order to ensure the layers remain attached and increase cell longevity.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100201909 A1 (JUNG; Won-Cheol et al.), as applied to claims 1-4 and 8-15 above, and further in view of the IDS reference 10-2016-0089700 (Inno QD).
Per claim 5, Jung teaches the display panel according to claim 1.  Jung lacks a low refractive layer arranged between the quantum dot color filter layer and the front substrate [210] and having a refractive index that is lower than a refractive index of the quantum dot color filter layer.  However, Inno QD a low-refractive index layer [207] is formed between a base film [201-1] and a base coating layer [202-1]; and when the light, which has passed through a quantum dot layer [205], passes through the low-refractive index layer [207] and passes through a prism [206] and said base film [201-1] having a high refractive index again.  The refractive index difference increases a condensing effect.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Inno QD with Jung.
Per claim 6, Jung in view of Inno QD teaches the display panel according to claim 5, wherein the refractive index of the low refractive layer within a range of about 1.2 to about 1.4 [see Inno QD’s paragraph 0019].  The courts of held overlapping ranges to be at least obvious.  Improved convergences would have been an expected benefit.  Therefore, prior to the effective 
Per claim 7, Jung in view of Inno QD teaches the display panel according to claim 6, wherein the low refractive layer comprises a resin; and nano-particles distributed in the resin, and the nano-particles are selected from at least one of titanium dioxide (TiO2) and zinc oxide (ZnO) [see Inno QD’s paragraph 0021].  Jung in view of Inno QD lacks titanium oxide or zing oxide.  However, it was common knowledge to use zinc oxide or titanium oxide for a low refractive index material in order to reduce the refractive index of the material.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080252824 A1 teaches laminating films within a cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871